Citation Nr: 1437239	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-28 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Paul Bradley, Agent


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970 and October 1983 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (which is the Agency of Original Jurisdiction (AOJ)) in Hartford, Connecticut.


FINDING OF FACT

The Veteran has not had a psychiatric disorder at any time during the pendency of his claim.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Service treatment and VA treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  

The Board acknowledges that the Veteran was not provided a VA examination regarding his asserted acquired psychiatric condition.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence exists within the file for VA to make a decision on the claim.

In this instance, the Veteran has not been found to have a psychiatric condition.  And as will be discussed in greater detail below, there is no evidence of an in-service event, injury or disease involving the Veteran's mental health.  In the April 2012 notice of disagreement, the Veteran's representative stated, "[w]hile in service, the veteran experienced a number of situations in the line of duty.  I would like to point specifically to 38 C.F.R. § 3.04[sic](3)(f) in regard to a compensable rating for this condition."  This is no more than recitation of a provision and a general statement.  Absent something more specific, which is not found anywhere in the claims file, this is not evidence of an in-service event, injury or disease relevant to the Veteran's claim.  

On review, the requirements of McLendon have not been met in this case and therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claim of entitlement to service connection for an acquired psychiatric condition.  McLendon, 20 Vet. App. at 81.  

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).


II.  Service Connection

In August 2011, VA received the Veteran's claim of entitlement to compensation for disability due to an acquired psychiatric condition.

Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Factual Background

In August 2011, the Veteran submitted a claim though his authorized representative for service connection of an unspecified "acquired psychiatric condition."  

In December 2011 the Veteran was seen at a VA outpatient treatment facility for a mental health consultation.  The physician noted that the Veteran was being seen as he reported that he "forgets little things" including past conversations and job-related ordering tasks.  The Veteran reported no depressive symptoms or anxiety.  The provider noted no evidence of psychosis.  The Veteran was well-oriented in all spheres and his fund of knowledge and memory of recent events was intact.  He was noted to be future-oriented and discussed "late life pursuits."  The provider found the Veteran to be well-groomed, casually dressed, and appeared to be his stated age.  He was cooperative, and displayed normal activity and motor behavior.  He was alert, with proper orientation and concentration.  He had full range and appropriate affect, his mood was euthymic with normal pace and volume of speech.  His insight and judgment were good and his impulse control was intact.  He displayed logical, sequential, and coherent thought processes.  No hallucinations, paranoia or delusions were elicited.  He denied suicidal and homicidal ideations; somatic functioning was determined to be normal.  He was found to be of average intelligence.  The Veteran denied any familial history of mental illness.  The Veteran was assessed to have mild difficulty in holding and manipulating figures and constructs in his head, but that there was "[n]o evidence of significant psychiatric problems/disorder."

The record does not contain any in-service mental health treatment, or treatment for any mental health condition within one year of service.  The Veteran has not alleged a specific in-service stressor relevant to a possible claim of service connection for PTSD.  

The AOJ denied service connection in part noting a lack of a current diagnosed disability.  The Veteran's representative submitted a Notice of Disagreement.  The representative's rationale for disagreement was that "[w]hile in service, the veteran experienced a number of situations in the line of duty.  I would like to point specifically to 38 C.F.R. § 3.04[sic](3)(f) in regard to a compensable rating for this condition."

In 1992, 1993, 1996, 1998, 1999, and 2000 during Army National Guard medical examinations, the Veteran reported that he had never been treated for any mental health conditions.  No other information has been received at the VA from the Veteran or his representative.  

Service Connection for an Acquired Psychiatric Disorder

The medical evidence of record demonstrates that no present disability exists.  The December 2011 mental health consult shows that the Veteran does not have a psychiatric condition, and is probative of a finding that he has not had one during or contemporaneous to when he filed his claim.  There is no other evidence of record that is more probative on the question of whether the Veteran has had a psychiatric disorder during the pendency of his claim.  The appeal as to this issue must therefore be denied because the preponderance of evidence is against a finding that the current disability element of a claim of entitlement to service connection for a psychiatric has been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (explaining that in the absence of a current disability there can be no valid claim for service connection);  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for service connection that the claimant currently have the claimed disability is satisfied if the disability is present at any time after the claim is filed, although it later resolves); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


